DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-3, 5-6 and 11-19 are rejected under 35 U.S.C. 103 as being unpatentable over Shah (US 9417224 B1) in view of Workman et al. (US 20170286772 A1) and further in view of Kiepe et al. (US 20190147249 A1).
Regarding claim 1, Shah teaches a system (System of Fig. 1) comprising, 
an application running on a processor of a mobile device (using a mobile native application resident on a mobile communication device, see col 3, lines 1-3), the application receiving a query image (The end-user 15 opens the mobile native application 20 and uses a camera component of the mobile device 10 to take an image of the plant, see col 7, lines 9-11), wherein the application is communicatively coupled with one or more applications running on at least one processor of at least one remote server (The mobile native application is in communication with the server application via the network as illustrated in Fig. 1); 
the application providing the query image to the one or more applications (The mobile native application 20 sends an image message comprising the image 30, the geolocation and the comments. The image message is sent over a network to a server, see col 7, lines 14-16), the one or more applications analyzing the query image to identify a query type corresponding to the query image (Preferably then a non-horticultural expert decides which folder to drop the image question into, based on the type of image e.g. flower, tree, vegetable, fruit, house plant, weed, lawn, pest, disease and geolocation, see col 6, lines 12-15),
the one or more applications using the query type recognition engine corresponding to the query type to process the query image (The server may use recognition software to identify candidates for the submitted plant, see col 7, lines 26-28).
However, Shah does not teach wherein the query type comprises a plurality of species; and processing the query image including identifying at least one species corresponding to the query image; the one or more applications providing information of the at least one species to the application, wherein the application displays the information of the at least one species; wherein the one or more applications include the query type recognition engine.
In an analogous field of endeavor, Workman teaches wherein the query type comprises a plurality of species (determine the plant species, see step 602 of Fig. 6); 
the processing the query image including identifying at least one species corresponding to the query image (it can calculate a 30% confidence index that the image represents one species and a 10% confidence index that the image represents another species, see [0060]); 
the one or more applications providing information of the at least one species to the application, wherein the application displays the information of the at least one species (The system can display and receive selections for a plant species, a custom name or avatar, a description, a life stage ,e.g., seedling or sapling, a connected sensor, see [0082]); wherein the one or more applications include the query type recognition engine (A plant can be registered by a user scanning the plant (e.g., using a bar-code on the plant container or seed bag), taking a picture of the plant and using pattern recognition software to determine its species… a user can search for the plant using text, [0055]).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified the mobile gardening application of Shah with the species identification of Workman to provide improved system for the monitoring and care of plants as suggested by Workman [0003].
	However, Shah and Workman do not clearly teach providing training images to the one or more applications for each combination of query type and species of the plurality of species to train a query type recognition engine in identifying the at least one species, wherein the providing the training images comprises curating the training images from at least one publicly available database.
	In an analogous art, Kiepe teaches providing training images to the one or more applications for each combination of query type and species of the plurality of species to train a query type recognition engine in identifying the at least one species (From manually annotated images (training images), a set of features of the plants is extracted and used to train the neural network (supervised learning). After training, the same set of features is extracted for each new image (test image) and the neural network uses these features to classify the plant in the image, [0060]), wherein the providing the training images comprises curating the training images from at least one publicly available database (This may be performed using an image processing function taken from an advanced digital image processing library, like, e.g., the Halcon library from a company named MVTec, [0065]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified the mobile gardening application of Shah and the species identification of Workman with the recognition of weed of Kiepe to provide improved automate weed recognition system that save time and money as suggested.

Regarding claim 2, Shah as modified by Workman and Kiepe teaches the system of claim 1,  Workman further teaches wherein the providing the information includes providing a level of confidence for each species of the at least one species (Step 602 can include determining a confidence index for various plant species, see Workman [0060]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified the mobile gardening application of Shah and the image labelling of Kiepe with the species identification of Workman to provide improved system for the monitoring and care of plants as suggested by Workman [0003].
Regarding claim 3, Shah as modified by Workman and Kiepe teaches the system of claim 1, wherein the query type comprises one or more of a leaf, a flower, a whole plant, and grass (see Fig. 4 of Shah).
Regarding claim 5, Shah as modified by Workman and Kiepe teaches the system of claim 1, Workman further teaches wherein the training the query type recognition engine comprises defining attributes for each combination of query type and species of the plurality of species (the system can determine when the plant has sprouted, when it has reached maturity, when it has developed leaves, fruit, flowers, etc. Step 604 can use neural networks and machine learning to determine the plant life stage and assign confidence indices as such, see Workman [0061]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified the mobile gardening application of Shah and the image labelling of Kiepe with the species identification of Workman to provide improved system for the monitoring and care of plants as suggested by Workman [0003].

Regarding claim 6, Shah as modified by Workman and Kiepe teaches the system of claim 5, Workman further teaches the processing the query image comprising using information of the attributes to identify the at least one species (A user can describe the plant e.g., how many leaves, the shape of the leaves, how the stem branches, or the size of the plant and the interface 402 can suggest plants that fit the description, see Workman [0057]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified the mobile gardening application of Shah and the image labelling of Kiepe with the species identification of Workman to provide improved system for the monitoring and care of plants as suggested by Workman [0003].
Regarding claim 11, Shah as modified by Workman and Kiepe teaches wherein the system of claim 1, Workman further teaches wherein the providing the training images comprises augmenting the training images, the augmenting comprises producing additional images derived from at least one image of the training images (Machine learning can include using a dataset of example images to determine the qualities (e.g., measurements) characteristic of defined labels assigned to the example images, see Workman [0066]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified the mobile gardening application of Shah and the image labelling of Kiepe with the species identification of Workman to provide improved system for the monitoring and care of plants as suggested by Workman [0003].

Regarding claim 12, Shah as modified by Workman and Kiepe teaches the system of claim 11, Workman further teaches the producing the additional images including one or more of rotating the at least one image, cropping the at least one image, manipulating the at least one image to simulate variable camera angles, segmenting the at least one image, and superimposing the at least one image on at least one different background (see step 702 to 720 of Workman Fig. 7).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified the mobile gardening application of Shah and the image labelling of Kiepe with the species identification of Workman to provide improved system for the monitoring and care of plants as suggested by Workman [0003].

Regarding claim 13, Shah as modified by Workman and Kiepe teaches the system of claim 1, the receiving the query image comprising receiving the query image through operation of a camera of the mobile device (see Fig. 2 of Shah).

Regarding claim 14, Shah as modified by Workman and Kiepe teaches the system of claim 13, Workman further teaches the receiving the query image including receiving a GPS location of the mobile device at the moment the mobile device camera captures the query image (The sensor data can also include status data regarding the status and identity of the individual sensors e.g., power status, location, and serial number, see Workman [0047]).
 Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified the mobile gardening application of Shah and the image labelling of Kiepe with the species identification of Workman to provide improved system for the monitoring and care of plants as suggested by Workman [0003].

Regarding claim 15, Shah as modified by Workman and Kiepe teaches the system of claim 1, Workman further teaches comprises the application receiving a request for additional information regarding the at least one species (A user can describe the plant e.g., how many leaves, the shape of the leaves, how the stem branches, or the size of the plant and the interface 402 can suggest plants that fit the description, see Workman [0055]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified the mobile gardening application of Shah and the image labelling of Kiepe with the species identification of Workman to provide improved system for the monitoring and care of plants as suggested by Workman [0003].
Regarding claim 16, Shah as modified by Workman and Kiepe teaches the system of claim 15, Workman further teaches comprises the application requesting the additional information from remote server (Local beacon 201 can then send the data to interaction device 203, cloud resources 204, or third-party APIs 20, see Workman [0047]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified the mobile gardening application of Shah and the image labelling of Kiepe with the species identification of Workman to provide improved system for the monitoring and care of plants as suggested by Workman [0003].

Regarding claim 17, Shah as modified by Workman and Kiepe teaches the system of claim 16, Workman further teaches wherein the additional information comprises at least one of species, common name, kingdom, order, family, genus, title, and description (see Workman Fig. 8C, for example a user can select blueberries 1).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified the mobile gardening application of Shah and the image labelling of Kiepe with the species identification of Workman to provide improved system for the monitoring and care of plants as suggested by Workman [0003].

Regarding claim 18, Shah as modified by Workman and Kiepe teaches the system of claim 1, comprises the application receiving a refusal to accept an identification of the at least one species (step 128 of Shah Fig. 18), Workman further teaches the application receiving a suggested identification of the at least one species (see Workman Fig. 8D).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified the mobile gardening application of Shah and the image labelling of Kiepe with the species identification of Workman to provide improved system for the monitoring and care of plants as suggested by Workman [0003].

Regarding claim 19, Shah teaches a system (System of Fig. 1) comprising,
an application running on a processor of a mobile device (using a mobile native application resident on a mobile communication device, see col 3, lines 1-3), the application receiving a query image (The end-user 15 opens the mobile native application 20 and uses a camera component of the mobile device 10 to take an image of the plant, see col 7, lines 9-11), wherein the application is communicatively coupled with one or more applications running on at least one processor of at least one remote server (The mobile native application is in communication with the server application via the network as illustrated in Fig. 1); 
the application providing the query image to the one or more applications (the mobile native application 20 sends an image message comprising the image 30, the geolocation and the comments. The image message is sent over a network to a server, see col 7, lines 14-16), the one or more applications analyzing the query image to identify a query type corresponding to the query image (Preferably then a non-horticultural expert decides which folder to drop the image question into, based on the type of image e.g. flower, tree, vegetable, fruit, house plant, weed, lawn, pest, disease and geolocation, see col 6, lines 12-15), 
using the query type recognition engine corresponding to the query type to process the query image (The server 75 may use recognition software to identify candidates for the submitted plant, see col 7, lines 26-28).
 However, Shah does not clearly teach wherein the query type comprises a plurality of species; the processing the query image including identifying at least one species corresponding to the query image; providing training images to the one or more applications for each combination of query type and species of the plurality of species to train the query type recognition engine in identifying the at least one species; wherein the one or more applications include the query type recognition engine.
In an analogous field of endeavor, Workman teaches wherein the query type comprises a plurality of species (determine the plant species, see step 602 of Fig. 6); the processing the query image including identifying at least one species corresponding to the query image (it can calculate a 30% confidence index that the image represents one species and a 10% confidence index that the image represents another species, see [0060]); providing training images to the one or more applications for each combination of query type and species of the plurality of species to train the query type recognition engine in identifying the at least one species (step 602 includes using a neural network and machine learning to associate an image of a plant with its species, see Workman [0060]); wherein the one or more applications include the query type recognition engine (A plant can be registered by a user scanning the plant (e.g., using a bar-code on the plant container or seed bag), taking a picture of the plant and using pattern recognition software to determine its species… a user can search for the plant using text, [0055]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified the mobile gardening application of Shah with the species identification of Workman to provide improved system for the monitoring and care of plants as suggested, see Workman [0003].
However, Shah and Workman do not clearly teach providing training images to the one or more applications for each combination of query type and species of the plurality of species to train a query type recognition engine in identifying the at least one species, wherein the providing the training images comprises curating the training images from at least one publicly available database.
	In an analogous art, Kiepe teaches providing training images to the one or more applications for each combination of query type and species of the plurality of species to train a query type recognition engine in identifying the at least one species (From manually annotated images (training images), a set of features of the plants is extracted and used to train the neural network (supervised learning). After training, the same set of features is extracted for each new image (test image) and the neural network uses these features to classify the plant in the image, [0060]), wherein the providing the training images comprises curating the training images from at least one publicly available database (This may be performed using an image processing function taken from an advanced digital image processing library, like, e.g., the Halcon library from a company named MVTec, [0065]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified the mobile gardening application of Shah and the species identification of Workman with the recognition of weed of Kiepe to provide improved automate weed recognition system that save time and money as suggested.
 
Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Greenberg et al. (US 20180082412 A1) discloses infrastructure and methods to implement a feedback loop for a horticultural operation are disclosed. Image capture devices are deployed on a per plant or near per plant basis, and upload images to image analysis server. The image analysis server applies image preprocessing to the uploaded images, and then applies image analysis to identify plants and plant artifacts.

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE M LOUIS-FILS whose telephone number is (571)270-0671. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NICOLE M LOUIS-FILS/Examiner, Art Unit 2641                                                                                                                                                                                                        
/LESTER G KINCAID/Supervisory Patent Examiner, Art Unit 2646